DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-18 are pending.  Claims 1-3, 5-9, 13-15, and 17 are rejected herein.  Claims 4, 10-12, 16, 18 are indicated as containing allowable subject matter.  This is a first action on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8:  Claim 8 recites the limitations that the air sampling device is sterile and that it has no culture medium.  These limitations are contained in claim 1 from which claim 8 depends therefore they should be deleted if they are truly repetitious.  If they are meant to convey some further limitation they should be further clarified and narrowed.
Regarding claim 10:  Claim 10 recites that the weathershield is “flattenable”.  Please note that with liberal use of a steam roller most objects below a certain size can be considered “flattenable”.  The Examiner recommends using language such as “foldable into a flattened state” to avoid the ambiguity of what it means to be flattenable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWANK et al. (US Pub. 2007/0295112) in view of CHOI (KR 102229385 B1).  A machine translation of CHOI has been provided with this office action and is deemed sufficient for the purposes of this office action.  All references to CHOI are to the attached machine translation.
Regarding claims 1, 2, 5, and 9:  SWANK discloses:  An air-sampling kit comprising: a) two or more air-sampling devices (FIG. 1 shows a sampler.  Using more than one is obvious since the devices are single-use as discussed in para. 6, which means that they are the same size and shape which meets the limitations of claim 5.), wherein, for each air-sampling device: the air-sampling device includes an upper half (16) and a lower half (12), the upper half and the lower half of the air-sampling device are joined by a hinge (22) device configured to permit relative rotation between the upper half and the lower half (as shown from FIG. 1 to FIG. 2) about at least a first hinge axis, the upper half and the lower half nestle together when closed to provide boundaries that define an enclosure (shown between 12 and 16 in FIG. 2), the surfaces of the upper half and the lower half that form the boundaries of the enclosure when the upper half and the lower half are nestled together are sterile (no cross contamination in para. 6, no outside contamination in para. 30), and the air-sampling device does not include any culture medium (no culture medium is described in the spec).  SWANK does not disclose placing the sampler in a weathershield.
CHOI however does teach a weathershield (box 10 in FIG. 2) for his air sampler (abstract), and b) a weathershield, the weathershield including: a floor, two side walls, and a ceiling (FIG. 2), wherein: the side walls extend upwards from the floor and the ceiling spans between the side walls (FIG. 2), the sidewalls, the ceiling, and the floor form a tunnel with a first end (containing 12) and a second end (containing 11), a first air-sampling device of the two or more air-sampling devices is configured to be insertable into the tunnel and to rest on the floor (several sensors 30 are shown resting on the floor), and the side walls and the ceiling extend beyond the floor along an axis extending from the first end to the second end by a first distance on both sides of the floor (FIG. 2).  CHOI also teaches that the first distance is at least 100% to 110% of the width of the upper half of the first air-sampling device along a direction perpendicular to the first hinge axis of the first air-sampling device (FIG. 2), thus meeting the limitations of claim 2.  CHOI also teaches that the weathershield has mesh screens (11, 12) screening off the first end and second end, thus meeting the limitations of claim 9.
One skilled in the art at the time the application was effectively filed would be motivated to place the samplers of SWANK in an enclosure such as that taught by CHOI because it can allow for environmental control such as by providing a dehumidification module as taught on page 3 para. 4 of CHOI.  This will allow the samples taken to be at the same level of humidity for more consistent measurements.
Regarding claim 3:  SWANK as modified by CHOI does not teach the weathershield is made from a transparent material.  However the Examiner takes Official Notice that it is obvious in any field to make an enclosure/housing out of clear material so that the user can see inside it to make sure that nothing is broken inside the enclosure/housing.
Regarding claims 6-7:  SWANK as modified by CHOI does not specify an arch or slope in the ceiling of the weather enclosure, however the enclosure’s only purpose is to provide some protection from the ambient environment.  Therefore any change in the general shape of the enclosure only constitutes and obvious change in shape.  Regarding changes in shape MPEP 2144.04(IV)(B) states:
In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

In the present case no criticality has been annexed to the shape of the enclosure, and it serves the same purpose of protecting the samplers whether it is arched, sloped, or flat.
Regarding claim 8:  SWANK discloses:  the air-sampling devices are sterile no cross contamination in para. 6, no outside contamination in para. 30, square petri dishes (Since the device of SWANK is a rectangular container for holding a sample, it can be considered a petri dish) with no culture medium (no medium is described).
Regarding claim 13:  SWANK discloses:  each air-sampling device has a closure mechanism (24) configured to restrain the upper half and the lower half of that air-sampling device from opening.
Regarding claim 14:  SWANK discloses:  the hinge device for at least one of the two or more air-sampling devices is a flexible hinge (para. 29, FIGS. 1-2).
Regarding claim 15:  SWANK discloses:  for at least the first air-sampling device of the two or more air-sampling devices, the upper half and the lower half are rectangular (FIG. 1).
Regarding claim 17:  SWANK as modified by CHOI does not teach putting all of the components in a box or envelope.  However the Examiner takes Official Notice that it is known to package things in boxes.  One skilled in the art would be motivated to package the combination of SWANK and CHOI in a box because it makes for convenient storage and shipping of the final product to the end user.
Allowable Subject Matter
Claim(s) 4, 10-12, 16, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as clearing up any issues under 35 U.S.C.112.
The following is a statement of reasons for the indication of allowable subject matter:  Each of these dependent claims contains a structural limitation that is not taught in the prior art of record as discussed above and has an inventive feature that distinguishes it over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856